


110 HR 4288 IH: Medicare Physicals for Preventive Health Care Act of

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4288
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mr. English of
			 Pennsylvania (for himself, Mr.
			 Towns, Mrs. Emerson, and
			 Mr. Pastor) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII to provide for coverage of annual
		  preventive physical examinations under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Physicals for Preventive Health Care Act of
			 2007.
		2.Annual physical
			 examinations under Medicare
			(a)In
			 generalSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in each of
			 subparagraphs (W) and (AA)(i) of subsection (s)(2), by striking
			 initial and inserting annual;
				(2)in
			 the heading of subsection (ww), by striking Initial and inserting
			 Annual; and
				(3)by amending
			 paragraph (1) of subsection (ww) to read as follows:
					
						(1)The term annual preventive physical
				examination means professional services of a physician, or of a nurse
				practitioner or physician assistant which the practitioner or assistant is
				authorized to provide under State law, consisting of a physical examination
				(including, as medically appropriate, measurement of height, weight, and blood
				pressure, and an electrocardiogram) with the goal of health promotion and
				disease detection and includes education, counseling, and referral with respect
				to screening and other preventive services described in paragraph (2), as well
				as related clinical laboratory tests and such other preventive services in
				connection with the same visit as the Secretary may provide (taking into
				account services typically included in an annual physical examination covered
				under private health benefit
				plans).
						.
				(b)Modification of
			 exclusionsSection 1862(a) of
			 such Act (42 U.S.C. 1395y(a)) is amended—
				(1)in
			 paragraph (1), by amending subparagraph (K) to read as follows:
					
						(K)in
				the case of an annual preventive physical examination, which is performed for
				an individual more frequently than once in any 12-month
				period,
						;
				and
				(2)in paragraph (7),
			 by inserting (other than annual preventive physical
			 examinations) after routine physical checkups.
				(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1 of the frist year beginning more than 60 days
			 after the date of the enactment of this Act.
			
